MOORE, Chief Justice
(dissenting).
I respectfully dissent from the denial of the petition for a writ of certiorari filed by Corderious McLellan, who is serving a sentence of life imprisonment without the possibility of parole on a capital-murder conviction. He appealed his conviction to the Court of Criminal Appeals, which affirmed by unpublished memorandum. McLellan v. State (No. CR-14-0143, May 29, 2015), — So.3d - (Ala.Crim.App.2015) (table). I would grant McLellan’s petition to determine whether, under the doctrine of transferred intent, the factual circumstances that elevate the killing to a capital offense as defined in § 13A-5-40, Ala.Code 1975, may be transferred along with the intent to kill. I do not believe Alabama cases adequately answer this question. See, e.g., Ex parte Jackson, 614 So.2d 405 (Ala.1993); State v. Phillips, 842 So.2d 27 (Ala.Crim.App.2002).